2020 UT App 149



               THE UTAH COURT OF APPEALS

           IN THE MATTER OF THE ADOPTION OF B.F.S.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


               HEART TO HEART ADOPTIONS INC.,
                         Appellant.

                            Opinion
                        No. 20190933-CA
                    Filed November 5, 2020

            Third District Court, Tooele Department
                 The Honorable Matthew Bates
                         No. 192300046

             Lonn Litchfield, Attorney for Appellant

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
    JUDGES GREGORY K. ORME and KATE APPLEBY concurred.

MORTENSEN, Judge:

¶1      Heart to Heart Adoptions Inc. (the Agency) appeals the
district court’s denial and dismissal of its petition for a
determination of rights and interests in B.F.S. (Child) and an
order for temporary custody on the bases of improper venue and
Child’s best interests. We reverse.


                       BACKGROUND

¶2     Child was born in Michigan in March 2019. Shortly
thereafter, Child’s unwed mother executed a consent to Child’s
adoption and relinquished Child to the Agency, a licensed child-
placing agency in Utah. The Agency sought to place Child with
potential adoptive parents in Minnesota. The Agency filed a
petition in Utah’s Third District Court for a determination of
                     In re Adoption of B.F.S.


rights, see Utah Code Ann. § 78B-6-109 (LexisNexis 2018), and for
an order of temporary custody, see id. § 78B-6-134 (2018), to
facilitate Child’s adoption.

¶3     Though the petition was unopposed, the court denied and
dismissed it. Citing Utah Code section 78B-6-105(1), the court
found that Utah was not a proper venue because Child was not
born in Utah and the prospective adoptive parents did not reside
in Utah. Citing Utah Code section 78B-6-102(1), the court also
found that Child’s best interests were not served by resolution of
the petition by a Utah court “that has no interest in the
placement of [Child].”

¶4     The Agency appealed. 1 During oral argument, the Agency
indicated the determination sought in the underlying action
subsequently may have been adjudicated in another court. This
court requested additional briefing on the issue of mootness.
Following briefing, we conclude the public interest exception
applies and proceed to resolve the issues appealed. 2




1. This action was unopposed at the district court and remains
unopposed on appeal. In connection with proceedings that
“involve[] the termination and creation of parental rights,” this
action falls within “the constitutional grant of judicial power to
the courts,” and it is appropriate for our court to review the
action “despite the lack of adversariness.” In re Gestational
Agreement, 2019 UT 40, ¶ 18, 449 P.3d 69.

2. The Agency’s supplemental brief indicates that Child’s
adoption was finalized in Minnesota in November 2019,
arguably rendering this action moot. Nevertheless, because we
conclude that the public interest exception applies in these
circumstances, we reach the issues appealed. We recognize “an
exception to the mootness doctrine when the case: (1) affects the
                                                  (continued…)


20190933-CA                     2               2020 UT App 149
                      In re Adoption of B.F.S.


            ISSUES AND STANDARDS OF REVIEW

¶5     The Agency asserts that the district court erred in denying
and dismissing the petition by arguing the court misinterpreted
Utah Code section 78B-6-105(1). “We review questions of
statutory interpretation for correctness, affording no deference to
the district court’s legal conclusions.” In re adoption of B.N.A.,
2018 UT App 224, ¶ 8, 438 P.3d 10 (cleaned up).

¶6     The Agency also contends that the court erred in denying
and dismissing the petition based on the court’s determination
of Child’s best interests under Utah Code section 78B-6-102(1).
When reviewing a decision regarding a prospective adoptee’s
best interests, we afford the district court’s decision “a high
degree of deference.” In re J.M., 2020 UT App 52, ¶ 24, 463 P.3d


(…continued)
public interest, (2) is likely to recur, and (3) because of the brief
time that any one litigant is affected, is likely to evade review.”
Timothy v. Pia, Anderson, Dorius, Reynard & Moss LLC, 2019 UT
69, ¶ 32, 456 P.3d 731 (cleaned up). The present appeal is one of
three submitted to us on almost identical facts. In each case, the
district court ruled that Utah courts could not entertain the
petition for a determination of rights based on grounds
addressed here. In each case, when the court denied relief, the
Agency was forced to await the determination of rights in the
courts of another state where the eventually identified adoptive
parents resided. Accordingly, these issues are not only likely to
recur, but have recurred. Additionally, awaiting appellate
review delays the finalization of the adoption. Furthermore,
these issues are important to Utah adoption agencies and
potential adoptees, and will continue to evade review. Because
facilitating the adoption of children in the custody and control of
Utah adoption agencies is in the public interest, we exercise our
discretion to reach the merits in this case.




20190933-CA                      3               2020 UT App 149
                      In re Adoption of B.F.S.


66 (cleaned up). We will reverse only for clear error, “which we
find when the result is against the clear weight of the evidence or
leaves us with a firm and definite conviction that a mistake has
been made.” Id. (cleaned up).


                           ANALYSIS

                                I.

¶7    The Agency argues that the district court erred in
dismissing the petition based on the court’s conclusion under
Utah Code section 78B-6-105 that venue was improper in Utah.
We agree.

¶8    To begin, the statute provides,

      Adoption proceedings shall be commenced by
      filing a petition with the clerk of the district court
      either:
          (a) in the district where the prospective adoptive
          parent resides;
          (b) if the prospective adoptive parent is not a
          resident of this state, in the district where:
               (i) the adoptee was born;
               (ii) the adoptee resides on the day on which
               the petition is filed; or
               (iii) a parent of the proposed adoptee resides
               on the day on which the petition is filed; or
          (c) with the juvenile court as provided in
          Subsection 78A-6-103(1).

Utah Code Ann. § 78B-6-105(1) (LexisNexis 2018). In the case of
In re adoption of B.N.A., 2018 UT App 224, 438 P.3d 10, we
recognized that section 78B-6-105(1) is the venue statute for
adoption proceedings. Id. ¶ 24. Adoption proceedings seek
judicial acts creating a parent-child relationship and terminating



20190933-CA                     4                2020 UT App 149
                       In re Adoption of B.F.S.


the parental rights of others with respect to the proposed
adoptee. See Utah Code Ann. § 78B-6-103(2) (2018); In re adoption
of B.H., 2020 UT 64, ¶ 37. A determination of rights and interests
in a child is not an adoption proceeding but is precursory to the
adoption petition. 3 See Utah Code Ann. § 78B-6-109 (2018)
(determination of rights prior to adoption petition). Therefore,
the venue provision in section 78B-6-105 does not apply to a
petition for a determination of rights under section 78B-6-109
brought pursuant to section 78B-6-134 for an order of temporary
custody.

¶9     Neither section 78B-6-109 nor section 78B-6-134 contains a
venue provision. Accordingly, a petition for a determination of
rights and an order of temporary custody is controlled by the
general catch-all venue provision. See Carter v. University of Utah
Med. Center, 2006 UT 78, ¶ 12, 150 P.3d 467 (holding that the
general catch-all venue provision applies when neither an act’s
venue provision nor any other venue provision controls). That
provision states, “In all other cases an action shall be tried . . . in
any county designated by the plaintiff in the complaint,” “[i]f


3. We note that adoption agencies do not always have
prospective adoptive parents identified for a child when a
petition is filed. Nonetheless, an agency has an interest in the
determination of rights in a child to establish control and
custody of the prospective adoptee and to facilitate a future
adoption. It thus makes little sense to deny an adoption agency
the benefit of the law based on a venue provision premised on
the location of prospective adoptive parents—who may not have
been identified yet. And the language of the statute does not
dictate such an outcome. Although the legislature may amend
the venue provision to expressly provide for venue in a district
in which an adoption agency operates to prevent confusion, the
absence of that language does not call for the result reached by
the district court in this case.




20190933-CA                       5                2020 UT App 149
                      In re Adoption of B.F.S.


none of the defendants resides in this state.” Utah Code Ann.
§ 78B-3-307(1), (3) (LexisNexis 2018). The action in this case is not
contested and has no defendants or respondents. As such, the
Agency was entitled to adjudication of the petition in the district
where it was filed. Accordingly, the district court erred in
dismissing the petition for lack of venue.

                                 II.

¶10 The Agency also contends the district court erred in
denying and dismissing the petition based on the court’s
determination of Child’s best interests under Utah Code section
78B-6-102(1). We agree.

¶11 Section 78B-6-102 sets out our legislature’s intent for the
Utah Adoption Act, including the “desire . . . that in every
adoption the best interest of the child should govern and be of
foremost concern in the court’s determination.” Utah Code Ann.
§ 78B-6-102(1) (LexisNexis 2018). Assuming that this intent
extends to the action at issue, we conclude it was in Child’s best
interests for the district court to adjudicate the Agency’s petition.

¶12 The Agency is Utah based. As such, it is regulated by
Utah law, and Utah has an interest in ensuring the Agency
conducts its business accordingly. Likewise, Utah has an interest
in ensuring the Agency receives the benefits and protections of
Utah law. Utah also has an interest in protecting adoptees who
are in the custody and control of Utah-based agencies, regardless
of whether those adoptees are born in or placed with adoptive
parents in Utah.

¶13 Additionally, “the state has a compelling interest in
providing stable and permanent homes for adoptive children in
a prompt manner, [and] in preventing the disruption of adoptive
placements.” Id. § 78B-6-102(5)(a); In re adoption of K.T.B., 2020
UT 51, ¶ 42, 472 P.3d 843 (quoting same); see also In re adoption of
J.S., 2014 UT 51, ¶ 41, 358 P.3d 1009 (state’s strong interest in


20190933-CA                      6               2020 UT App 149
                      In re Adoption of B.F.S.


immediate and secure adoptions for eligible newborns); In re
adoption of B.B.D., 1999 UT 70, ¶ 14, 984 P.2d 967 (state’s
compelling interest in adoption process). And both the state and
a child have a complementary interest in achieving “a
determination that a child can be adopted” and doing so in a
manner that is “final as well as immediate.” Wells v. Children's
Aid Society of Utah, 681 P.2d 199, 203 (Utah 1984), abrogated on
other grounds by In re adoption of J.S., 2014 UT 51, 358 P.3d 1009;
see also In re adoption of B.Y., 2015 UT 67, ¶¶ 32, 46 n.10, 356 P.3d
1215 (state’s interests in facilitating adoption expeditiously and
speedily identifying persons to assume parental role). These
interests are present whether the prospective adoptee originates
from Utah, is intended to be placed in Utah, resides in Utah, or is
in the custody and control of a Utah-based agency. Here, the
Agency is Utah based and had custody and control of Child.
Therefore, both the Agency and Child were entitled to the
protections and benefits of Utah law.

¶14 The denial of the petition impeded the determination that
Child could be adopted. The court’s order denied Child the
stability the legislature sought to effectuate in passing the Utah
Adoption Act. The court’s finding that the petition should be
adjudicated in a “state in which the prospective parents live or
the state in which the child was born or resides, not a state, like
Utah, that has no interest in the placement of the child,” was
therefore clearly erroneous.


                          CONCLUSION

¶15 We conclude that the district court erred in dismissing the
Agency’s petition for a determination of rights and interests in
Child and for an order of temporary custody on the grounds of
venue. We also determine that the court clearly erred in so doing
based on its determination of Child’s best interests. Reversed.




20190933-CA                      7               2020 UT App 149